Citation Nr: 1615548	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's treatment records show he has PTSD related to in-service stressors.  

2.  VA examination reports do not show the Veteran has PTSD.  

3.  There is a proximate balance of evidence addressing the question of whether the Veteran has PTSD that was incurred in service.   

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat, and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

A Veteran's lay testimony alone also may establish the occurrence of the claimed in-service stressor if: (1) the claimed stressor is related to his fear of hostile military or terrorist activity; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Board further notes that the law mandates resolving all reasonable doubt in favor of a claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

Evidence and Analysis

The Veteran served in Vietnam from June 1968 to June 1969 as a mortar crewman.  The Veteran's service records show that he was awarded the National Defense Service Medal, the Vietnam Service Medal with two Bronze Stars, the Vietnam Campaign Medal with 60 device, two overseas bars, and the Army Commendation Medal.  The Veteran testified that he saw much killing and disfigurement on both sides while out on missions in the field in Vietnam.  He testified that he witnessed the death and disfigurement of friends.  The Veteran recounted one particular event as especially hard for him, when a friend from Chicago called for his help after getting injured in a firefight but the Veteran was unable to help him.

During his initial psychiatric assessment in February 2011, the Veteran reported that he witnessed deaths during combat in Vietnam and that he worried that he would become the next casualty.  See February 2011 VAMC Treatment Record.  The February 2011 VA treatment record notes the Veteran's PTSD symptoms, including recurrent distressing nightmares of combat events; recurrent/intrusive recall or thoughts; acting or feeling as if the traumatic event was recurring (particularly when jets fly over or with gunfire or fireworks); hypervigilance (especially in a crowd); avoidance symptoms such as avoiding feelings, thoughts or conversation associated with trauma and/or avoiding activities, places, or people that arouse recall; startled response with loud noises; intense psychological distress on exposure to cues such as watching combat movies; physiological reactivity on exposure to cues; diminished interest/participation in usual leisure activities (such as fishing), and anger dyscontrol.  The Veteran's exposure to combat trauma was noted and the Veteran was diagnosed with PTSD.  See February 2011 VAMC Treatment Record.  Subsequent VA treatment records show that the Veteran has been consistently diagnosed with, and treated for, PTSD related to his combat stressors since then.  His PTSD diagnosis was also confirmed under the DSM 5 criteria.  See September 2013, December 2013, and January 2014 VA Treatment Records.  He has received both individual and group PTSD therapy through VA and has consistently taken psychiatric medications.

The Board notes that the record contains May 2012 and April 2015 VA examination reports opining that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  The May 2012 VA examination report noted that the Veteran's symptoms appeared well managed by his medications and did not find the Veteran experienced persistent avoidance of stimuli associated with trauma.  The April 2015 VA examination report also noted the Veteran was receiving good overall benefits from his medications and did not find the Veteran experienced persistent avoidance of stimuli associated with trauma, negative alterations in cognitions and mood associated with trauma, and marked alterations in arousal and reactivity associated with trauma.  Nevertheless, the VA treatment records cited above demonstrate that the Veteran experienced such PTSD symptoms during the course of the period on appeal.  While the Veteran's VA treaters have noted increases and decreases in the severity of the Veteran's symptoms, they have consistently diagnosed the Veteran with PTSD related to his combat trauma and have consistently treated the Veteran for PTSD.  See, e.g., September 2011 VAMC Treatment Record (PTSD with stable mood); November 2012 VAMC Treatment Record (PTSD with increased nightmares and intrusive memories).  

In these circumstances, the evidence is essentially in equipoise on the question of whether PTSD was incurred in service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD related to his in-service stressors.  As such, service connection is warranted.



ORDER

Service connection for PTSD is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


